Citation Nr: 1015706	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for recurrent laryngeal 
carcinoma status post laryngectomy, claimed as throat cancer, 
as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona. 

The Veteran testified before the undersigned in February 
2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
his throat cancer on the basis of exposure to Agent Orange 
during alleged trips to Vietnam, while stationed in Thailand. 

In this light, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f). 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2009) are also satisfied: AL amyloidosis; Chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

The Board initially notes that a January 2010 formal finding 
determined that the Veteran's service records were 
unavailable for review, and that further attempts to obtain 
this information would be futile.  Further, although a DD 214 
recording his period of service between January 1967 to 
September 1970 is of record, a DD 214 covering his initial 
period of service between March 1963 and January 1967 has not 
been associated with the claims file.  The National Personnel 
Records Center, responding to a December 2009 inquiry by the 
RO requesting additional records including this other DD 214, 
indicated they were unable to locate the records identified 
in the request. 

The Veteran testified at his February 2010 BVA hearing that 
he arrived in Thailand in May 1965.  He indicated that he was 
stationed in Takhli, Thailand, and that his job consisted of 
being a munitions handler.  He testified that on several 
occasions, he was selected to go over to Vietnam on a C-130 
to help service members there offload munitions and bombs, 
and help stockpile them.  Although he could not recall the 
locations of all the bases he had visited during these 
missions, he recalled two, Da Nang and Bien Hoa. 

The Veteran was unable to testify as to the exact frequency 
or duration of these trips.  However, he indicated that at 
times they would go over to Vietnam three weeks in a row but 
then not go over again for another three months.  He 
additionally stated that these trips would last between 48 
hours or 72 hours.  Unfortunately, as previously mentioned, 
there are no service personnel records available to document 
these alleged trips to Vietnam. 

The Board finds that further development is necessary. The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

At the Veteran's June 2009 Decision Review Officer (DRO) 
hearing, he indicated that he had been assigned to the 331st 
Airbase Squadron PAC AF, APO San Francisco, California 96273, 
based in Takhli, Thailand. This unit was reiterated at his 
February 2010 BVA hearing.  The Board finds that the unit 
records should be obtained, in order to determine whether 
they may contain information pertinent to verify the 
Veteran's alleged excursions to Vietnam.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), United 
States Archives, or any other appropriate 
agency and attempt to obtain any unit 
records of the 331st Airbase Squadron PAC 
AF, from May 1965 to January 1967, and 
associate them with the claims folder. If a 
total search of appropriate agencies is 
performed and the unit records are unable 
to be located, the RO should so document 
these findings in the record and should 
inform the Veteran of such.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


